Title: To Alexander Hamilton from Josias Carvel Hall, 21 July 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace July 21st—1799
          
          As I can not so perfectly comprehend your Instructions, taken collectively, as to reconcile them, fully to my Satisfaction, it will perhaps be advisable to obey your last relative to Returns, dated June 19th—enclosing the Form of a Monthly Return of recrutg to be made to you pursuant to the XXXV of the Rules & Regulations &c & a Summary also agreeably to yours of the Day preceeding. I have accordingly enclosed both to; that you may have either or both addressed to the Office of the Adjutant General as you see proper & if not yet according with your Views hope to be farther instructed in Time for my next. Your Description of Characters to be enlisted was communicated immediately on its Receipt & shall be rigidly complied with Some few have, no Doubt, been previously admited under the Latitude of your first Instructions. Are they to be dismissed? If so, it must be at the Expence of the United States. It is the Opinion of some of the recruiting Officers, & it agrees with my own Observation; that the Recruits promote mo the Inlistment of others equally or more than the Officers themselves. If this is correct, The assembling them at their Regimental Rendizvous will check that Service. On the other Hand it will languish if their Pay is too long detained from them. Major Beall agreeably to Instructions has collected some of his Recruits at his Battalion Rendizvous & left a few with each of his recruiting Officers. Major Hopkens is now visiting his Company Stations & is directed to remove those of his Officers, whose want of Success, may appear to arrise more from the political Principles of the Neighborhood, than Negligence in themselves, to other Places where the Prospect may be more favorable. When he returns I will direct him to collect such of his Recruits as can be best spared from that Service to his Battalion Rendizvous at this Place & there wait your farther Orders. As you are pleased to leave this Point in some Degree to me: For the Purpose of obviating the Difficulties that appear on eithr Hand, in the Manner that Circumstances seem best to admit. I would propose, that all the Troops be collected at their respective Battalion Rendizvous & there definitavely mustered by me or the proper Officer—receive their Pay & thence Detachments sent  under active Officers to recruit for the Regiment generally, or if more agreeable to you at the Regimental Rendizvous. The Distance to this last will be greater & of course more time lost. I am apprized by the Secretary at War of the appointment of the Surgeons: But am yet to learn whether they have accepted & their Place of Residance.  When informed on this latter Point I will immediately write to require their Attendance. I recommend Major Beall to advise the Friends of Basil Beal to procure a Substitute as a Means of bettering his Hopes of Appointment. I enclose you a Letter from Dr Thomas in Favor a Candidate for the Post of Cadet. I before received a Request to this Purpose from Capt Brothers, thro’ Major Beall. I informed Major Beall that some enquiry should be previously made into his Character, Situation &c tho’ not an Office of much Trust it is placing him in the Line of Promotion. I have not yet heard from him. No Poles came with the Tents. Major Beall says he is under some Difficulty in that Point. Poles can not be had without Purchase. I presume he means the proper wrought Poles. They are undoubtedly the cheapest in the End. Little Forks & Ridge-Poles, I apprehend can be obtained in almost any Part of this State without other Cost than the Labor of cuting; But these quickly rub thro’ a Tent & render it useless. The Tents are opened—There are no Officers Tents. Some of them are quite unfit for use—Damaged by the Rats & former Service—I have directed the Quarter-Master, to note them in his Return.
          With great Consideration I am yr Most Obedt Servt.
          
            Jo. Carvel Hall
          
          Genl Hamilton
        